Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.
Claim 1 has been amended.  Claims 1-8 are pending.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In light of amendment the Examiner withdraws the rejection towards HENAO as the check valves are not explicitly attached to the mouthpiece. 
PROG rejection to claim 7 is maintained.  The applicant did not argue the rejection and did not make any amendments thereto.
The ODP rejection is maintained as the applicant has not responded to said rejection.
PROG reference
The applicant gives no specific definition for mouthpiece.   The BRI of mouthpiece is the part on which “the user can place their mouth to inhale/exhale which is connected to the body of the rest of the apparatus”.
	The connected pieces (112,114) comprise both outlet and inlet check valves therein and are connected there to [Figure 2].   The connected pieces can have the users mouth placed thereon.  They are connected to body portion (126) of the apparatus [Figure 1].  This fits the BRI definition of mouthpiece given above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim copending Application No. 17/171,986 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a vaporizer/e-cigarette with an accessory sleeve.  Copending claim 8 claims the mouthpiece.  The claims are near verbatim according to the applicant’s arguments dated 5/2/2022 (section V).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the electronic cigarette" in lines 6 and 14.  There is insufficient antecedent basis for this limitation in the claim.  The applicant earlier uses “a vaporizer” in claim 7.
Claim 8 recites a second aperture that holds the electronic cigarette but claim 7 recites that the first aperture holds the vaporizer.  It is not clear if the vaporizer and the e-cigarette are the same and if the first and second aperture are the same.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2)as being anticipated by U.S. 2018/0116276 PROG et al., hereinafter PROG.
As for claim 1, PROG discloses a filter assembly [Figure 1] with a dual mouthpiece (176).  The device has a filter (194) [Figure 1].  The device has a channel (body 126) for receiving a vaporizer. The mouthpiece comprises an inlet check valve (140B) and an outlet check valve (140A) for allowing vapor drawn through an inhale function and exhaled function
The BRI of mouthpiece is the part on which “the user can place their mouth to inhale which is connected to the body. of the rest of the apparatus”.
	The connected pieces (112,114) comprise both outlet and inlet check valves therein and are connected there to [Figure 2].   The pieces can have the users mouth placed thereon.  They are connected to body portion (126) of the apparatus [Figure 1].


    PNG
    media_image1.png
    242
    273
    media_image1.png
    Greyscale

The Examiner notes the vaporizer itself is not part of the assembly as claimed in instant claim 1.
As for claim 5, PROG states that the valves can be duck bill valves [0031] which are valves which have a flap that meet at a ridge. The valves are shown to have a cylindrical base [Figure 3].  The mouthpiece is shown to be rectangular [Figure 2

    PNG
    media_image1.png
    242
    273
    media_image1.png
    Greyscale


As for claim 6, the Examiner further interprets both pieces (112) and (114) as the mouthpiece which connects to the body [0054 and Figure 3] as these parts attach to the body section of the apparatus.  As seen in figure 6 it is removably coupled to the body of the device.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0116276 PROG et al., hereinafter PROG, in view of U.S. 2011/0277764 TERRY et al., hereinafter TERRY.
As for claim 3, PROG does not disclose a cover or jacket at least partially around the mouthpiece.  TERRY discloses a mouthpiece cover made of an elastomer (which would have impact resistance). TERRY discloses having antimicrobial resistance added to the cover [0102].  At the time of the invention it would be obvious to use a mouthpiece cover made of an elastomer with antimicrobial resistance on the mouthpiece of PROG as suggested by TERRY.  The person of ordinary skill in the art would be motivated to do so to by TERRY to provide antimicrobial activity and to allow the mouthpiece cover to be washed or replaced [0102].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0116276 PROG et al., hereinafter PROG, in view of U.S. 2019/0200669 LANG et al., hereinafter LANG
As for claims 2 and 7, PROG discloses a filter assembly [Figure 1] with a dual mouthpiece (176).  The device has a filter (194) [Figure 1].  The device has a channel (126) for receiving a vaporizer. The mouthpiece comprises an inlet check valve (140B) and an outlet check valve (140A) for allowing vapor drawn through an inhale function and exhaled function.  The cigarette (190) of PROG is within one channel.   The device has a dual channel design with one channel (126) for the cigarette and a second for receiving the filer on the second side.
The applicant may argue that “burning” of a cigarette does not meet the claimed language under BRI.  In the alternative, LANG discloses a “heat not burn” article that produces aerosol (vapor) [Figure 2].  The applicant’s claims of a vaporizer are not limited to an electric-vaporizers.  At the time of the invention it would be obvious to substitute the heat-not-burn article of LANG for the cigarette of PROG.  The person of ordinary skill in the art would be motivated to do sop to reduce harmful smoke constituents [0002] while reducing odor during the preheating phase [0007].  The person of ordinary skill in the art would expect success as both the cigarette and the heat not burn article produce nicotine that can be inhaled by the user.  The devices are also similar as both ends can be ignited to start the burning or aerosolizing via heating.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748